DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8 there is no sufficient antecedent basis for “the crimped fiber.” Note that the independent claim recites “crimped synthetic fibers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eber et al., (hereafter Eber), US Patent No. 4,488,392 in view of Zafiroglu et al., (hereafter Zafiroglu), US Patent Application Publication No.  2003/0134094 A1 and further evidenced by any of Ramaratnam et al., (hereafter Ramaratnam), US Patent Application Publication No.  2015/0330029 A1, Yamamoto et al., (hereafter Yamamoto), US Patent No. 4,483,976, and Kamada, US Patent No. 6,924,030 B2, just to mention a few.
	With regard to claims 1, 9-10, 13 and 19-20, Eber discloses a process for the production of a fibrous web of enhanced bulk which comprises: preparing treated hydrophilic papermaking fibers, such as cellulose ester fibers, i.e., a synthetic fiber, wherein the treated hydrophilic papermaking fibers are characterized by twists, kinks, crimps and curls,: forming a dispersion comprising the treated fibers in an aqueous foam capable of supporting and transporting the treated fibers, wherein the treated fibers comprise at least 10 percent by weight of all fibers present in the dispersion: dispensing the dispersion of mixed fibers onto a moving foraminous forming means to form a wet web of enhanced bulk: and drying the web; see abstract, column 1, lines 1-40: column 4, lines 23-25: column 8, lines 26-30: figure 1 and claims 1-4). Eber teaches that the treatment is carried out to crimped fibers; see column 2, lines-55-58. Eber does not discloses the use of synthetic binder fibers. However, Zafiroglu teaches that when synthetic fibers are used then using binder fibers are used to facilitate the bonding of the composite sheet; see for example ¶-[0040]. Therefore, adding binder fibers as suggested by Zafiroglu to the furnish that include synthetic fibers taught by Eber, would have been obvious to one of ordinary skill in the art in order to improve the bonding of the sheet. Note also that the use of binder fibers in papermaking is common in the art as evidenced by the other secondary references, evidentiary references, and therefore one of ordinary skill in the art would have reasonable expectation of success if binder fibers were used along with other synthetic fibers; see xo. 1, lines 14-37; ¶-[0061] of Ramaratnam and column 1, lines 12-54 of Yamamoto. The amount of the synthetic binder fibers falls within the levels of ordinary skill in the art as to an optimization of the process and desired properties of the formed product.
	Regarding to claims 2 and 14, Eber does not teaches density of the foam-formed product, but teaches the production of high bulk tissues, towels and other fibrous products; see column 5, lines 18-37, which are known to have bulk greater than 10 cc/g1, and since density = 1/bulk, then the density of the product would be within the claimed range, i.e., 0.1 g/cc and lower.
	With regard to claims 3-6, and 15-16, Eber does not teach the length and diameter of the crimped synthetic fibers, but choosing the crimped fibers with the claimed size is within the levels of ordinary skill in the art as an optimization of the properties of the product and considered obvious absent a showing of unexpected results.
	With regard to claims 7, 12 and 17-17, Eber teaches the use of the same type of synthetic polymers; see column 5, lines 38-55, and therefore, the properties of the synthetic fibers is considered inherent to the reference.
	Regarding to claim 8, the properties of the foam formed substrate of the combination of references would have the same properties as claimed, since it would have the same raw materials at optimized amounts and made using the same process, i.e., foam-formed.
	With regard to claim 11, Eber does not teach the use of superabsorbent materials and therefore such limitation is met.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “High Bulk Foam-Formed Products.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and will supply evidence if necessary.